Citation Nr: 1719043	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO. 11-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, including as a result of service at Camp Lejeune, North Carolina, and exposure to contaminated water.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1981 to February 1989.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for a psychiatric disorder was previously developed as a claim of service connection for PTSD only.  The United States Court of Appeals for Veteran Claims has held that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue has been broadened and recharacterized as reflected on the title page.  

The issue of service connection for an acquired psychiatric disorder, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.



FINDING OF FACT

Coronary artery disease was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service at Camp Lejeune, North Carolina, and exposure to contaminated water.


CONCLUSION OF LAW

Coronary artery disease was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(7), 3.309(f) (2016) (amended March 14, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2009, June 2011, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in May and July 2011.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Basic Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then, generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular disease, including hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Coronary Artery Disease

The Veteran contends that service connection should be established for coronary artery disease that, he believes, had its onset while he was on active duty.  In correspondence and testimony before the undersigned, the Veteran pointed out that he was delayed from having dental treatment while on active duty because of concerns related to chest pain and heart disease.  This has been confirmed by a statement of a fellow serviceman who recalled the incident in a January 2011 lay statement.  Alternatively, the Veteran asserts that his coronary artery disease is the result of chemicals to which he was exposed while serving at Camp Lejeune, North Carolina.  

Regarding the latter contention, effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307  and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (2016) (amended March 14, 2017).  If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer.  38 C.F.R. § 3.309(f) (2016) (amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

While the Veteran definitely had service at Camp Lejeune for over 30 days, the list of diseases for which a presumption may be appropriate does not include coronary artery disease.  Moreover, there is no medical opinion in the record that establishes a probable medical nexus between the development of coronary artery disease and the chemicals to which the Veteran was exposed while serving at Camp Lejeune.  As such, there is no basis for service connection under these provisions.  

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of the Veteran's STRs shows no confirmed evidence of coronary artery disease while he was in service.  It is noted that in May 1984 the Veteran was seen for complaints of morning chest pain and tightness.  Physical examination at that time was normal.  The impression was of hysterical preoccupation with minor discomforts.  In October 1987, the Veteran was referred by the dental service to the medical service for evaluation of the Veteran's concerns for a possible "problem with his heart."  Examination at that time was normal.  Review of the service medical and dental records show normal blood pressure readings throughout.  Physical examinations conducted in November 1981, May 1986, and for separation from active duty in November 1988 showed clinical evaluation of the heart to be normal.  Blood pressure readings during those examinations were within normal limits.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2016). 

Post service medical evidence includes VA outpatient treatment studies dated in August 2002 that showed that the Veteran had complaints of chest pain with a blood pressure reading of 139/90.  He was evaluated for a cardiac abnormality, but the examiner suspected depression as a source of the chest pain.  Additional records dated in 2009 show a diagnosis of hypertension.  

An examination was conducted by VA in May 2011.  At that time, the Veteran reported having been diagnosed with coronary artery disease in 2009, after having undergone a cardiac catheterization and angioplasty.  The examiner reviewed the Veteran's medical records, noting episodes of chest pain in service and in 2002 that were without evidence of coronary artery disease.  The diagnosis was coronary artery disease.  The examiner opined that it was not at least as likely as not that the Veteran's coronary artery disease initially manifested with the complaints of chest pain in service.  The rationale was that the current chest pains and findings of coronary artery disease with 70 blockage in the 2nd diagonal branch were not findings that were a continuation of the chest pain the Veteran had while in the service as noted by the medical records.  Further, there was no support that the Veteran had coronary artery disease at that time, nor is there any medical rationale that would support such a finding.  

An additional examination was conducted by VA in July 2011.  At that time, the Veteran was evaluated for hypertension, which he first reported having been diagnosed with in 2006.  After noting that the Veteran's STRs showed no indication of hypertension while he was on active duty, the examiner opined that it was less likely than not that the Veteran's hypertension was related to service.  The rationale included a lack of any military medical records that documented a diagnosis of hypertension during military service.  The examiner found that the Veteran's current obesity was a contributing factor to the hypertension.   The Veteran was advised to follow up with his primary care physician for weight loss counseling.  

The Veteran did not manifest coronary artery disease, including hypertension, while he was on active duty.  His first manifestation of either disorder is shown to have been many years after his separation from service.  The only medical opinions in the record are to the effect that there is no relationship between his currently diagnosed coronary artery disease and service.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  At no time, however, may the Board reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the only opinions in the record do not establish a medical nexus between the development of the Veteran's coronary artery disease and service, the claim must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for coronary artery disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for coronary artery disease, including as a result of service at Camp Lejeune, North Carolina, and exposure to contaminated water, is denied.  


REMAND

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, including PTSD, on VA examination in November 2013, the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis per the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, criteria, but that the diagnosis was depression.  The examiner did not render an opinion regarding the possibility that the depression was related to service.  Notable in the examination report was the lack of a reference to/discussion of the Veteran's hysterical preoccupation with chest pain and the 2002 VA treatment record noting possible depression as an etiology of the chest pain complaints that the Veteran had at that time.  As such, the Board finds that the November 2013 examination is inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo an appropriate examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is of service onset or otherwise related thereto.  The examiner should specifically comment on the 1987 notation in the Veteran's STRs of reported chest pain and the 2002 notation in the VA outpatient treatment records that depression was a possible etiology of his chest pain.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


